BLODGETT, P. J.
Heard without intervention of a jury.
Action to recover on book account.
The bill of particulars discloses advances made by plaintiff from September 20, 1919, to November, 1927, for and in behalf of defendant.
The business of plaintiff is opening a line of credit for the benefit of- its customers with retail merchants and paying such accounts to such merchants, and collecting such amounts as are charged against such customer from such customer in monthly or weekly installments in accordance with a conditional contract of sale executed by defendant and her husband, Hugo Riddell, (Plff’s. Ex. 2).
Plaintiff’s Exhibit 1 consists of a large number of cards showing the credits given defendant as to date of payments and amount paid. These cards show the method on the part of plaintiff for keeping the 'accounts.
Defendant also had a pass book showing the charges and credits, and claimed same did not agree with amounts shown on said cards, but the Court is satisfied from the testimony that the accounts as shown on the bill of particulars and compared on said cards are correct and the 'amount due in November 1927 was $195.46 and interest.
Decision for plaintiff for $238.46.